Citation Nr: 0410018	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  96-08 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder (claimed as bleeding ulcers).

2.  Entitlement to service connection for a spot on the lung 
secondary to Persian Gulf War service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to January 
1992.  His period of active duty included service in the Southwest 
Asia theater of operations in support of Operation Desert 
Storm/Shield from December 1990 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  
The RO in Montgomery, Alabama, presently has jurisdiction over 
this case.  The Board remanded this case in October 1999 and 
October 2001.  At the time, the issue of service connection for 
residuals of a nose injury was also included.  

After the Board returned this case to the RO, service connection 
for residuals of a nose injury was granted in August 2003.  
Appellate action regarding this decision has not been initiated.  
Therefore, the Board no longer has jurisdiction over the issue.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part. 


REMAND

As stated in the Introduction, the Board remanded this case in 
October 2001.  The Board instructed the RO to schedule the veteran 
for a VA examination for compensation purposes to determine 
whether he currently has one or more of the disorders claimed as 
service connected and if so, whether any current disabilities for 
same are related to service.  In the Board's view, the appellate 
record did not contain sufficient medical evidence to decide the 
veteran's claims under the letter and spirit of the Veterans 
Claims Assistance Act of 2000, (VCAA).  38 U.S.C.A. § 5103A(d)(1) 
and (2) (West 2002).

A review of the record shows that the veteran was afforded the 
appropriate VA examinations in December 2001.  However, the 
examiners did not offer nexus opinions as required by the VCAA.  
The RO is advised that the Board is obligated by law to ensure 
that the RO complies with its directives, as well as those of the 
Court.  The United States Court of Appeals for Veterans Claims 
(Court) has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders of 
the Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the VBA AMC for the following 
development action:

1.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  The notice must inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, (3) of the information and 
evidence that the veteran is expected to provide and (4) request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  He must also be informed of the 
appropriate time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  A record of his notification must be incorporated 
into the claims file.

2.  The veteran should be afforded a VA examination to determine 
the nature and etiology of the veteran's alleged gastrointestinal 
disorder.  The claims folder and a copy of this remand must be 
made available to and reviewed by the examiner prior to the 
examination.  All necessary tests and studies should be conducted.  
The examining physician should determine whether the veteran has 
disorders involving the gastrointestinal system (claimed as 
bleeding ulcers), and if so, render opinions addressing whether it 
is at least as likely as not that any current disabilities for 
same were incurred in or aggravated during the veteran's period of 
active duty between September 1988 and January 1992, or within the 
one-year presumptive period after service.  Detailed reasons and 
bases for all diagnoses and opinions should be provided.  The 
examination report should be typed.

3.  The veteran should be afforded a VA examination to determine 
the nature and etiology of the veteran's spot on his lung.  The 
claims folder and a copy of this remand must be made available to 
and reviewed by the examiner prior to the examination.  All 
necessary tests and studies should be conducted.  The examining 
physician should determine whether the spot on the veteran's lung 
to include any diagnosed lung tumors and/or bronchiectasis (as 
possibly associated with the spot on the lungs), were incurred in 
or aggravated during the veteran's period of active duty between 
September 1988 and January 1992, or within the one-year 
presumptive period after service.  The examiner should also offer 
an opinion on whether the spot on the lung is due to an 
undiagnosed illness related to Persian Gulf War service.  Each 
opinion must be supported by a through rationale.  The examination 
report should be typed.  

4.  The veteran is hereby notified that it is his responsibility 
to report for all examinations, to cooperate in the development of 
the claim, and the consequences for failure to report for a VA 
examination without good cause.  38 C.F.R. §§ 3.158, 3.655 (2003).  
In the event that the veteran does not report for the 
aforementioned examination, documentation should be obtained which 
shows that notice scheduling the examination was sent to the last 
known address.  It should also be indicated whether any notice 
that was sent was returned as undeliverable.

5.  After undertaking any other development deemed essential in 
addition to that specified above, the VBA AMC should re-adjudicate 
the claims on appeal.  If any benefit sought on appeal remains 
denied, the veteran should be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA AMC.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





